18-23538-rdd                     Doc 1361                  Filed 12/20/18 Entered 12/20/18 10:13:05        Main Document
                                                                         Pg 1 of 2
                                Requested Hearing Date and Time: February 14, 2019 at 10:00 a.m. (Eastern Time)
                                           Requested Objection Date and Time: February 7, 2019 (Eastern Time)
  
     FERRAIUOLI LLC
     390 N. Orange Avenue
     Suite 2300
     Orlando, Florida 32801
     Telephone: (407) 982-7310
     Facsimile: (787) 766-7001
     Email: scolon@ferraiuoli.com
     Email: gchico@ferraiuoli.com

     Counsel for Santa Rosa Mall, LLC

     IN THE UNITED STATES BANKRUPTCY COURT
     FOR THE SOUTHERN DISTRICT OF NEW YORK

     In re:                                                                       Chapter 11

     SEARS HOLDINGS CORPORATION, et al.,                                          Case No. 18-23538 (RDD)

                 Debtors.1                                                        (Jointly Administered)


        NOTICE OF ADJOURNMENT OF HEARING OF MOTION FOR RECONSIDERATION
                        (Related document: Docket Nos. 1189 and 776)

               PLEASE TAKE NOTICE that the hearing on the Motion for Reconsideration (the “Motion”,

 Docket No. 1189), with respect to the Order Extending Time to Assume or Reject Unexpired Leases and

 Subleases of Nonresidential Real Property (the “Order”, Docket No. 776), which was previously scheduled




                                                             
 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC(6546); Sears Operations LLC(4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory
 Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service,
 LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc.
 (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148);
 Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance
 Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection
 Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); SHC Licensed Business LLC (3718); SHC Promotions LLC (9626); and Sears Brands Management
 Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.
18-23538-rdd       Doc 1361       Filed 12/20/18 Entered 12/20/18 10:13:05                Main Document
                                                Pg 2 of 2


 for January 18, 2019 at 10:00 a.m. (Eastern Time), has been adjourned to Thursday, February 14, 2019 at

 10:00 a.m. (Eastern Time) (the “Hearing”).

         PLEASE TAKE FURTHER NOTICE that the objection deadline is adjourned for all parties to

 Thursday, February 7, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that any objecting parties are required to attend the

 hearing, and failure to appear may result in relief being granted upon default.



  Respectfully submitted.
  Orlando, Florida.
                                                                                    390 N. Orange Avenue
  Dated: December 20, 2018.
                                                                                                Suite 2300
                                                                                    Orlando, Florida 32801
                                                                                    Phone: (407) 982-7310
                                                                                      Fax: (787) 766-7001

                                                                                                     -and-

                                                                                221 Ponce de León Avenue
                                                                             5th Floor, San Juan, PR 00917
                                                                                Telephone: (407) 982-7310
                                                                                 Facsimile: (787) 766-7001

                                                                                   /s/ Sonia E. Colon Colon
                                                                                       Sonia E. Colón Colón
                                                                                     Admitted Pro Hac Vice
                                                                                     USDC-PR No. 213809
                                                                                     scolon@ferraiuoli.com

                                                                               /s/ Gustavo A. Chico-Barris
                                                                                   Gustavo A. Chico-Barris
                                                                                    USDC-PR No. 224205
                                                                               Admission to SDNY pending
                                                                                    gchico@ferraiuoli.com

                                                                                             Attorneys for
                                                                                     Santa Rosa Mall, LLC
